Citation Nr: 0721561	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for the residuals of 
adenocarcinoma of the prostate, status-post radical 
prostatectomy, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from November 1948 to July 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.

The Board notes that the veteran appeared and gave testimony 
at a travel Board hearing in November 2006, but a 
transcription of the hearing was unable to be created.  In 
June 2007, the veteran requested that a decision be made on 
the record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences post-surgical urinary 
incontinence requiring the use of absorbent materials which 
must be changed more than four times per day.


CONCLUSION OF LAW

Criteria for a 60 percent rating for the residuals of 
adenocarcinoma of the prostate, status-post radical 
prostatectomy, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Code 7528, 
4.115a (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran requests that a 60 percent rating be assigned for 
his residuals of adenocarcinoma of the prostate, status-post 
radical prostatectomy, as he experiences daily urinary 
incontinence.  He credibly testified before the Board that he 
must wear absorbent materials each day and is required to 
change the materials four to six times daily.  The veteran 
also asserts that he is awakened three to four times each 
night to urinate. 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's post-operative prostate cancer is assigned a 
40 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 
7528, due to the impairment of health following the 
resection of the small intestines.  When an unlisted 
condition is encountered, it is permissible to rate that 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  

In order for a higher rating to be assigned under Diagnostic 
Code 7528, there must be evidence of marked interference with 
absorption and nutrition, manifest by severe impairment of 
health objectively supported by examination findings 
including material weight loss.  Genitourinary disabilities 
may also be rated based on voiding dysfunction under 
38 C.F.R. § 4.115a.  Specifically, a 60 percent evaluation 
may be assigned when there is evidence of required use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.

The veteran's treatment records show that he has experienced 
urinary incontinence since his prostate cancer was treated 
surgically.  Disposable briefs are ordered on a regular basis 
and he is prescribed medications to be taken on a daily 
basis.  Upon VA examination in December 2002, the veteran was 
noted to urinate approximately hourly, be awakened four times 
each night by the need to urinate, and to using absorbent 
materials daily which required changing three to four times 
each day.

In November 2006, the veteran credibly testified before the 
Board that he was required to change his absorbent materials 
up to six times per day.  He submitted a statement from a 
friend reflecting continued use of absorbent materials and 
frequent trips to the restroom.  The veteran also submitted a 
statement from his internist showing that the veteran's 
incontinence was not improving with medication.

Given the evidence as outlined above, the Board finds that 
the veteran's testimony with respect to the amount of times 
he is required to change absorbent materials is credible and 
consistent with the medical evidence.  Thus, the Board finds 
it most appropriate to assign a 60 percent rating based on 
voiding dysfunction.  The veteran has not asserted that he is 
unemployable as a result of his voiding dysfunction and has 
specifically requested that a 60 percent rating be assigned.  
As such, this is a total grant of benefits sought.





ORDER

A 60 percent rating for the residuals of adenocarcinoma of 
the prostate, status-post radical prostatectomy, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


